The replications of Nebraska to the amended and supplemental answer of Wyoming and the answer of Colorado, the answers of Nebraska and Wyoming to the cross-bill of Colorado, and the replications of Colorado to the answers of Nebraska and Wyoming are received and ordered filed.
It is ordered that the authority granted Michael J. Doherty, Esq., the Special Master, by the provisions of the order entered herein on October 14, 1935, shall be deemed to embrace like authority in relation to the issues raised by the pleadings above mentioned.